PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/619,218
Filing Date: 11 Feb 2015
Appellant(s): KORNIT DIGITAL LTD.



__________________
Roger L. Browdy (Reg. No. 25,618)
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 11 May 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 25-34 and 41-48 are rejected under pre-AlA 35 U.S.C. 102(b) as being rejected by Kubota et al. (US Publication 2003/0069329; hereinafter Kubota).



(2) Response to Argument
At issue in this Appeal is whether the prior art, Kubota, teaches the claimed and/or disclosed invention.  Prior to addressing the issues, it would be beneficial to understand the field of the invention.  Specifically, inkjet printing is a well-known method to print onto surfaces of varying levels of absorption.  It should be noted that among the surfaces having varying levels of absorption, inkjet printing onto non-absorbing surfaces is the most challenging aspect as the ink have limited surface area for adherence.  Kubota teaches an improved method to perform inkjet printing onto surfaces including non-absorbing surfaces.  

Printing on an ink absorbing surface is not clearly and unequivocally disclosed by Kubota

With respect to the remarks on pages 5-7, Appellant argues that Examiner relies on the fact that Kubota states that the substrate is “preferably” non-absorptive. While Kubota uses the term “preferably”, it does not mention any specifically non-absorptive recording medium.  Thus, the only place where paper, fiber or cloth are mentioned, it must be rendered non-absorptive.

The Examiner respectfully disagrees with Appellant's argument because Kubota does teach the claimed invention.  In the field of the invention, Kubota teaches in paragraph 0002 that: 
[0002] The present invention relates to a recording method wherein a reaction solution and an ink composition are deposited onto a recording medium to perform printing and the recording medium is then washed with a polar solvent.
It should be noted in this paragraph that the recording medium is generalized and thus, not restrictive to non-absorptive recording medium.  Kubota further teaches the generic recording medium (i.e. absorptive or non-absorptive) throughout the Summary of the Invention section in paragraphs 0010-0020.  Further reading into Kubota in paragraph 0036, Kubota teaches: 
[0036] The recording medium used in the present invention is preferably substantially non-absorptive to the ink composition. The expression "substantially non-absorptive to the ink composition" means that, upon the deposition of the ink composition onto the recording medium, the ink composition does not permeate the recording medium at all within several seconds after the deposition of the ink composition.   
Kubota uses the term “preferably” when specifying the recording medium, which suggests that the recording medium can be either non-absorptive or absorptive (notably the term “preferably” suggests a best mode rather than a limiting term).  Furthermore, Kubota’s definition of “substantially non-absorptive to the ink composition” to be “not permeate the recording medium at all within several seconds” suggests that the ink composition would permeate the recording medium after “several seconds”.  Specific examples of various recording media are taught in paragraph 0227 that suggests that the recording media can be either types of non-absorptive and absorptive (i.e. clothing, shoes, toys, and fibers).  In addition, Kubota teaches that the printing process is applicable to “dyeing of fibers” ([0226]). A dyeing process typically involves “impart a new and often permanent color to especially by impregnating with a dye” (Merriam- Webster dictionary definition of “dye”). Therefore, Kubota does anticipate the claimed invention of forming a film by printing on an ink-absorbing surface.





Claims 41-48 exclude Kubota’s mandatory washing step

With respect to the remarks on pages 7-10, Appellant argues that claims 41-48 avoid anticipation by Kubota by the “consisting of” language of claim 41.  Appellant further cites paragraphs 0024-0028 make explicit that the washing step is part of the “recording method”.

The Examiner respectfully disagrees with Appellant's argument because Kubota does disclose the claimed invention.  The recording method of Kubota comprising the steps of: 
[0013] depositing the reaction solution onto the recording medium; (hereinafter step X)
[0014] depositing the ink composition onto the recording medium to record an image; and (hereinafter step Y)
[0015] washing the recording medium, on which the reaction solution and the ink composition have been deposited to perform printing, with a polar solvent. (hereinafter step Z)
It is acknowledged that the washing step is a part of the recording method of Kubota.  However, the claimed invention having the “consisting of” language is merely steps X and Y of Kubota.  As evidence in paragraphs 0250-0268, Kubota shows examples of printing using just steps X and Y (Comp. Ex. 1, Comp. Ex. 2, Comp. Ex. 4; page 23, Table A1).  Kubota also shows examples of printing using steps X, Y, and Z (Ex. 1, Ex. 2, Comp. Ex. 3; page 23, table A1).  The results of the printing method having the washing step Z and not having the washing step Z are shown in Table A2.  Thus, Kubota made it known that printing “consisting of” step X and step Y is possible without the need of the washing step Z, similar to the claimed invention.  



Picking and Choosing among disparate disclosures of a reference cannot support anticipation

With respect to the remarks on pages 10-11, Appellant argues that the Examiner must pick and choose from among the various disclosures of Kubota allegedly including an ink-absorptive substrate, on the one hand, and allegedly disclosing the absence of washing as disclosed by “intermittent” washing to arrive at the claimed invention.  Thus, an anticipation rejection under 35 USC 102 is inappropriate and must be withdrawn.

The Examiner respectfully disagrees with Appellant’s argument because Kubota does teach the claimed invention.  It is noted that the reference Kubota teaches a wide range of printing on various types of recording medium.  In this case, paragraphs 0226-0227 show the various type of recording media usable with the recording method as disclosed by the invention.  Thus, it is predictable that the printing method of Kubota would result in a similar outcome for each type of media in paragraphs 0226-0227.  Furthermore, it is acknowledged that the example shown in paragraph 0250-0258 is performed on a (non-absorptive) PET substrate.  However, the citation of paragraphs 0250-0258 is to show that the method of not including a washing step (step Z, see Response II above) is known.  Thus, when reading Kubota as a whole, Kubota is considered to teach and suggest the invention as claimed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QXN/Examiner, Art Unit 2853

/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853                   

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.